       Case 2:19-cv-04533-SPL Document 13 Filed 05/26/20 Page 1 of 3




 1
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8                                               )     No. CV 19-04533-PHX-SPL
      Damon P. McLemore,
 9                                               )
                                                 )
                        Petitioner,              )     ORDER
10                                               )
      v.
11                                               )
                                                 )
      David Shinn, et al.,                       )
12                                               )
13                      Respondents.             )
                                                 )
14                                               )

15          The Court has before it, Petitioner’s Petition for Writ of Habeas Corpus pursuant to
16   28 U.S.C. § 2254 (Doc. 1), the Answer from the Respondents (Doc. 7), and the Petitioner’s
17   Reply. (Doc. 9) Additionally, the Court is in receipt of the Report and Recommendation of
18   the Magistrate Judge (Doc. 10), Petitioner’s Objections (Doc. 11), and the Response to the
19   Objections. (Doc. 12)
20          In the instant Petition, the Petitioner alleges: (1) the trial court failed to rule on his
21   written motion for self-representation and a Miranda due process violation; (2) ineffective
22   assistance of counsel based on trial counsel not requesting a ruling on the motion for self-
23   representation; (3) abuse of discretion or plain error on the part of the trial court for failing
24   to rule on the Petitioner’s motion for self-representation and the Miranda due process
25   violation. (Doc. 1 at 6-9)
26          A district judge “may accept, reject, or modify, in whole or in part, the findings or
27   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b). When a party files a
28   timely objection to an R&R, the district judge reviews de novo those portions of the R&R
       Case 2:19-cv-04533-SPL Document 13 Filed 05/26/20 Page 2 of 3




 1   that have been “properly objected to.” Fed. R. Civ. P. 72(b). A proper objection requires
 2   specific written objections to the findings and recommendations in the R&R. See United
 3   States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003); 28 U.S.C. § 636(b) (1). It
 4   follows that the Court need not conduct any review of portions to which no specific
 5   objection has been made. See Reyna-Tapia, 328 F.3d at 1121; see also Thomas v. Arn, 474
 6   U.S. 140, 149 (1985) (discussing the inherent purpose of limited review is judicial
 7   economy). Further, a party is not entitled as of right to de novo review of evidence or
 8   arguments which are raised for the first time in an objection to the R&R, and the Court’s
 9   decision to consider them is discretionary. United States v. Howell, 231 F.3d 615, 621-622
10   (9th Cir. 2000).
11          The Court has carefully undertaken an extensive review of the sufficiently
12   developed record. The Petitioner’s objections to the findings and recommendations have
13   also been thoroughly considered.
14          After conducting a de novo review of the issues and objections, the Court reaches
15   the same conclusions reached by Judge Metcalf. Having carefully reviewed the record, the
16   Petitioner failed to show that extraordinary circumstances or that newly discovered and
17   reliable evidence of actual innocence were the proximate cause of the untimely filing as
18   previously addressed in Spitsyn v. Moore, 345 F.3d 796, 799 (9th Cir. 2003). Furthermore,
19   the Petitioner did not provide any objection to Judge Metcalf’s finding that the Petition was
20   untimely. The Petitioner is not entitled to equitable tolling or habeas relief. The R&R will
21   be adopted in full. Accordingly,
22          IT IS ORDERED:
23          1.     That the Magistrate Judge’s Report and Recommendation (Doc. 10) is
24   accepted and adopted by the Court;
25          2.     That the Petitioner’s Objections (Doc. 11) are overruled;
26          3.     That the Petition for Writ of Habeas Corpus (Doc. 1) is denied and this action
27   is dismissed with prejudice;
28          4.     That a Certificate of Appealability and leave to proceed in forma pauperis


                                                  2
       Case 2:19-cv-04533-SPL Document 13 Filed 05/26/20 Page 3 of 3




 1   on appeal are denied because the dismissal of the Petition is justified by a plain procedural
 2   bar and reasonable jurists would not find the ruling debatable; and
 3             5.    That the Clerk of Court shall enter judgment according and terminate this
 4   action.
 5             Dated this 26th day of May 2020.
 6
 7                                                     Honorable Steven P. Logan
                                                       United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
